DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020, 3/16/2021, 3/16/2021 are considered by the examiner.
Claim Interpretation
It is noted that claims 5, 8, 9 comprises product-by-process claim limitation such as “is treated with a fluoro-phosphonic acid compound,” “is heat-treated at a temperature in the range of 400 degrees Celsius and 800 degrees Celsius,” “is heat-treated at a heater treatment temperature in the range of 30 minutes and 4 hours.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the catalyst is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KLOSE-SHUBERT (US Publication 2014/0349203).
Regarding claims 1, 5, 8-10, 12, the KLOSE-SHUBERT reference discloses a membrane electrode assembly comprising a polymer electrolyte interposed between an anode electrode and a cathode electrode, the anode electrode comprising an anode catalyst layer adjacent at least a portion of a first major surface of the polymer electrolyte, the cathode electrode comprising a cathode catalyst layer adjacent at least a portion of a second major surface of the polymer electrolyte ([0003]) at least one of 
Regarding claims 2, the KLOSE-SHUBERT reference discloses the noble metal of the first catalyst composition is selected from the group consisting of platinum, gold, ruthenium, osmium, palladium, silver; and compounds, alloys, solid solutions, and mixtures thereof ([0041]).  
Regarding claim 3, the KLOSE-SHUBERT reference discloses wherein the noble metal of the first catalyst composition comprises platinum ([0041]).  
Regarding claim 4, the KLOSE-SHUBERT reference discloses first catalyst composition comprises a mixture of platinum and a non-noble metal selected from the group consisting of cobalt, iron, molybdenum, nickel, tantalum, tin, tungsten; and compounds, alloys, solid solutions, and mixtures thereof ([0042]).  
Regarding claim 6, the KLOSE-SHUBERT reference discloses the iridium-containing metal oxide is iridium oxide or iridium ruthenium oxide ([0036]).
Regarding claim 7, the KLOSE-SHUBERT reference discloses  the first catalyst composition is in a first discrete layer and the second composition is in a second discrete layer in the at least one of the anode and cathode catalyst layers (Abstract; discrete coating layers).  
Regarding claim 11, the KLOSE-SHUBERT reference discloses wherein the iridium-containing metal oxide supported on the cerium oxide support is a water electrolysis catalyst ([0070]).  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KLOSE-SHUBERT (US Publication 2014/0349203).
Regarding claim 13, the KLOSE-SHUBERT reference disclosed the claimed invention above and further incorporated herein. The KLOSE-SHUBERT reference is silent in disclosing the iridium- containing metal oxide supported on the cerium oxide support improves cell reversal tolerance. However, it is the position of the Examiner that such properties are inherent, given that both the KLOSE-SHUBERT reference and the In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2014/322631 to KLOSE-SHUBERT
US 2013/0330651 to Thompsett et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725